DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16, 28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claims 4 and 16, the step “a respective last slot of each group of slots comprising a respective reference slot” is not clear how it relates to steps in claim 1.
	- Regarding to claims 28 and 30, the step “antenna array” is not clear how it relates to steps in claims 25 and 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-16, 25-30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Hsieh et al. (Pub. No. 20200322097).
- With respect to claims 1, 13, 25, 29, Hsieh teaches a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, one or more grants, a grant of the one or more grants scheduling a downlink transmission (e.g. Fig. 15B step 1555 UE receive PDSCH includes DCI scheduling), one or more reference slots of the downlink transmission each corresponding to a respective offset value associated with a feedback occasion of one or more feedback occasions (see par. 101 and step 1555 in Fig. 15B); and transmitting one or more feedback bits in the feedback occasion according to a feedback codebook (see par. 152 “HARQ feedback information corresponding to the first slot group is carried in a HARQ codebook”), a size of the feedback codebook based at least in part on a first quantity of slots in one or more configurable downlink transmissions (see par. 173 “The size of a dynamic codebook is based on the downlink assignment index (DAI) field of DCI received by the UE from the gNB”), a second quantity of reference slots in the one or more configurable downlink transmissions, and a third quantity of configurable offset values associated with the one or more feedback occasions (second and third quantity are not exam since there optional language “at least in part”).  
- With respect to claims 2, 14, 26, Hsieh teaches further comprising: receiving control information identifying the first quantity of slots in the one or more configurable downlink transmissions (e.g. DCI in Fig. 15B), the second quantity of reference slots in the one or more configurable downlink transmissions, the third quantity of configurable offset values, a fourth quantity of configurable indicator values associated with the one or more configurable downlink transmissions, or any combination thereof, wherein the size of the feedback codebook is further based at least in part on the received control information (see par. 173 “The size of a dynamic codebook is based on the downlink assignment index (DAI) field of DCI received by the UE from the gNB”).  
- With respect to claims 3, 15, 27, Hsieh teaches further comprising: identifying the one or more configurable downlink transmissions based at least in part on the received control information, wherein the one or more configurable downlink transmissions comprise the downlink transmission (e.g. step 1505 and 1555 in Fig. 15A and B where DCI receive,).  
- With respect to claims 4, 16, Hsieh teaches wherein the one or more configurable downlink transmissions comprise one or more groups of slots, a respective last slot of each group of slots comprising a respective reference slot (e.g. fig. 3 shows the slot respective to PDSCH).  
	- With respect to claims 28, 30, Hsieh teaches further comprising an antenna (it inherently to know the apparatus in Fig. 26 should include antenna since it is wireless communication).  

Allowable Subject Matter
Claims 5-12, 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471